DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/22/2020, in which claims 1, 9, 11, and 17 were amended and claims 1-20 were presented for further examination.
Claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s amendments overcomes the 112(b) rejection and put the claims in a state of allowance since the 112(b) was the only outstanding issue.

Response to Arguments
Applicant’s arguments, see pages 8 - 10, filed on 12/22/2020, with respect to claims 1-20, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
“the request including a sparsity number that is indicative of a truncated sparse binary vector representation of a truncated data term, wherein the truncated term is a portion of a data term to be securely allocated to the target storage container, the truncated data term anonymizing the composition of the data term to the each intermediary and including information relevant to the each intermediary, and further wherein anonymizing is performed by removing portions of the sparse binary vector to generate the truncated sparse binary as a vector of smaller length that does not include all of the composition of the data term.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156